Citation Nr: 0202433	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  99-00 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to a higher rating for the service-connected 
gastroesophageal reflux disease (GERD).  

(The issue of service connection for post-traumatic stress 
disorder (PTSD) will be the subject of a later decision.)  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to 
February 1979.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 RO decision that granted 
service connection and assigned a 10 percent rating for GERD 
(also claimed as hypersecretoric gastritis), effective on 
September 1997.  

In an April 2000 decision, the RO assigned a 20 percent 
rating for the service-connected GERD, effective on December 
9, 1999.  The veteran has continued his appeal for a higher 
rating.  

In August 2000, the veteran canceled a request for a hearing 
at the RO before a Member of the Board.  

In November 2000, the Board remanded the case to the RO for 
additional development of the record.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

It is noted that the Board is undertaking additional 
development on the issue of entitlement to service connection 
for PTSD, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
that issue.  



FINDINGS OF FACT

1.  The veteran's service-connected GERD has been rated by 
the RO as being 10 percent disabling from September 16, 1997 
(date of receipt of claim for service connection) and 20 
percent disabling from December 9, 1999; at all times since 
service connection was established.  

2.  The service-connected GERD is shown to likely have been 
productive of no more than continuous moderate manifestations 
of daily vomiting and nausea with periodic epigastric and 
abdominal pain since the date of receipt of his claim for 
service connection on September 16, 1997.  

3.  The demonstrated clinical findings referable to the 
service-connected GERD showed that the veteran's weight had 
remained fairly stable within a small range and that his 
symptom combinations are productive of some, but not 
considerable impairment of health.  



CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating 
effective beginning on September 16, 1997 through December 8, 
1999 for the service-connected GERD have been met; the 
criteria for a rating in excess of 20 percent, effective 
since the date of the grant of service connection in 
September 1997, for the service-connected GERD have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.114 including Diagnostic Codes 7203, 
7304, 7346 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran served on active duty from January 1973 to 
February 1979.  A careful review of the service medical 
records shows that he received treatment for hypersecretoric 
and hemorrhagic gastritis, chronic abdominal pain (dyspeptic 
type), and possible ulcers.  

The medical records dated from February 1994 to April 1997, 
from L.R. Winn, M.D., show that, in December 1994, the 
veteran complained of having persistent discomfort of the 
left inguinal area.  He reported that, when he strained or 
coughed, a hard knot came out into the inguinal area.  Such 
was not demonstrated on examination.  At that time, the 
veteran's weight was 188 pounds.  

In November 1995, the veteran again complained of feeling a 
bulge at times, and on examination nothing specific was felt.  
In February 1996, he weighed 182 pounds.  

In October 1996, it was noted that the veteran had a several 
year history of nausea in the morning, which was usually not 
associated with any discomfort though sometimes he reported 
his stools were a little bit softer when he had nausea.  He 
denied blood in the stool or black stool.  It was noted that 
his weight at 188 pounds was stable.  He denied any fevers 
and night sweats.  

On examination, the veteran's abdomen was noted to be normal.  
There was no particular tenderness, except that the veteran 
reported that his nausea was reproduced upon pressing the 
mid-upper abdominal area.  He said that his nausea came and 
went without any particular trigger exacerbating or relieving 
factors.  There was no associated gas or bloating.  The 
assessment was that of probable irritable bowel syndrome.  

On September 16, 1997, the RO received the veteran's claims 
for service connection for hypersecretoric gastritis and 
reflux esophagitis.  

The VA outpatient records dated from September to December 
1997 reveal treatment for gastrointestinal complaints.  In 
September 1997, the veteran complained of epigastric pain 
since service, which seemed to be worsening.  He reported a 
persistent burning sensation in the epigastric area.  The 
diagnosis was that of probable GERD.  He subsequently 
underwent a double contrast esophogram and upper 
gastrointestinal series, which revealed normal esophageal 
motility, a small hiatal hernia, no appreciable 
gastroesophageal reflux, normal stomach, and a minimal 
thickening of the duodenal folds suggestive of duodenitis (no 
discrete ulcers were identified).  

Following an examination in October 1997 the diagnoses were 
those of GERD and questionable irritable bowel syndrome.  
Subsequently, the veteran underwent a double contrast barium 
enema, which revealed questionable polypoid lesions involving 
the sigmoid colon and several diverticula present.  

An October 1997 VA outpatient record indicated that the 
veteran reported having diarrhea for 20 years which had 
apparently become worse over the past two months with a small 
amount of blood.  He also reported that he had lower 
abdominal pain and that medication helped his GERD but did 
not give total relief.  

On examination, the veteran's abdomen was noted to be soft 
and nontender, and bowel sounds were within normal limits.  
The veteran's weight was 187 pounds.  The assessment was that 
of diarrhea and polypoid lesions in the sigmoid colon.  

In November 1997, the veteran's weight was noted to be 187 
pounds.  In December 1997, the results of a colonoscopy 
revealed non-specific colitis and a polyp suggestive of 
dysplasia.  It was noted that the veteran was still having 
chronic diarrhea.  

In a December 1997 letter, the veteran noted that the 
problems he experienced with his digestive tract while in the 
service still persisted.  

In December 1997, the RO received from Baptist Physician 
Partners of South Carolina (of which Dr. Winn was a member) a 
list of the veteran's disorders and the dates such were 
treated.  In pertinent part, it was noted that the veteran 
was treated for a hernia in December 1994 and November 1995 
and for irritable bowel syndrome in October 1996.  

On a February 1998 VA gastrointestinal examination, the 
veteran reported having a long-standing history of reflux 
symptoms consisting of a sensation of food backing up in his 
throat and severe heartburn which was worse on bending over.  
He stated that his symptoms were worse when his stomach was 
empty.  He complained of having frequent vomiting, and he 
denied hematemesis or melena.  He reported that he currently 
took Prilosec which gave him some relief.  He denied having 
constipation but said he had infraumbilical abdominal 
discomfort and sometimes pain.  

The veteran reported that his weight fluctuated between 180 
and 207 pounds and he did not know the cause.  He also stated 
that, due to his need for frequent visits to the bathroom, he 
lost his job some time ago.  The examiner noted that the 
veteran was extensively evaluated at the VA recently due to 
continued reflux symptoms and chronic diarrhea, and that the 
studies revealed a small hiatal hernia, probable duodenitis, 
and non-specific colitis.  

On examination, the veteran was described as being an able-
looking man who was not in any distress.  His abdomen was 
flat, soft, and nontender.  There were no masses felt.  His 
extremities showed no edema.  The impressions were those of 
gastroesophageal reflux symptoms (it was noted that he was on 
medication which gave him some but not complete relief, and 
that he did not manifest any evidence of obstruction by way 
of dysphagia); and remote history of gastritis by history (it 
was noted that according to the veteran the gastritis was 
diagnosed after an esophagogastroduodenoscopy in 1978).  

The VA examiner commented that, although the veteran's GERD 
could produce severe discomfort, it was thought that his 
disease was not severe enough to preclude him from working, 
except that he had other conditions (not specified by the 
examiner) which would prevent him from working.  

In an April 1998 decision, the RO granted service connection 
and assigned a 10 percent rating for GERD (also claimed as 
hypersecretoric gastritis) effective on September 16, 1997.  

In the decision, the RO noted that service connection was not 
granted separately for gastritis because both of the 
gastrointestinal conditions were evaluated under the same 
criteria and it would be a duplication of the same condition 
to evaluate them separately.  

In a letter received by the RO in October 1998, the veteran 
asserted that he was sick on a daily basis in regard to his 
gastrointestinal disorder.  He claimed that the military had 
misdiagnosed his disorder as hypersecretoric gastritis 
because he was recently informed by the VA that his body was 
not processing glucose properly, which led to build-up in his 
colon followed by painful cramps.  He stated that he took 
medications for diarrhea and cramps.  He stated that he was 
sent to a dietitian who recommended several small meals daily 
followed by walking a 1/2 mile after each meal.  He noted that 
his diet along with the medication provided some relief. 

The veteran claimed that he was unable to work for the past 
couple of years due to the progression of his 
gastrointestinal problems.  He stated that he went to various 
food banks to obtain food and that they did not always have 
the types of food required for his special diet.  He enclosed 
letters from three organizations who indicated that they have 
supplied the veteran with food on the basis of his lack of 
income.  He also enclosed a statement from the Social 
Security Administration listing his earnings, which revealed 
an unstable work history following service with many years of 
no reported earnings.  

In a December 1998 statement, the veteran contended that he 
was sick daily with vomiting, diarrhea, and moderate to 
moderately severe pain.  He noted that VA doctors believed 
that his system was not processing glucose properly, whereby 
glucose was building up in his colon and causing him pain.  

The medical records from Greenville Memorial Hospital dated 
in April 1999 showed that the veteran complained of having 
abdominal pain radiating up toward the chest, which had begun 
after his lunch.  He reported having had vomiting and chronic 
diarrhea of moderate severity, which was exacerbated by food 
and not relieved by anything.  

On examination, his bowel sounds were present.  The abdomen 
was soft, with diffuse tenderness.  Nausea was noted.  The 
veteran also reported an unintentional loss of 20 pounds in 
the past six months.  The next day a CT scan of the abdomen 
and pelvis was performed, revealing findings consistent with 
diffuse fatty infiltration of the liver and a possible small 
non-obstructing stone in the lower pole of the left kidney.  
The scan revealed no bowel abnormality and no evidence of 
ascites.  

At a May 1999 RO hearing before a hearing officer, the 
veteran testified that he had nausea and diarrhea constantly 
and that he took medication for these symptoms as well as 
severe cramps.  He said that he had seen a dietitian at the 
VA who recommended several small meals per day followed by 
walking a mile after each meal.  He said that, although his 
diet and medicine were not curing his condition, it was 
slowing it down a bit.  He asserted that his condition was 
ongoing and prevented him from maintaining a job.  

In an August 1999 statement, a VA doctor indicated that the 
veteran had difficulty with recent abdominal pain and nausea, 
as well as diarrhea, which were refractory to medications.  
The doctor noted that the veteran had had a gastrointestinal 
evaluation for these symptoms and that he also had difficulty 
with increased anxiety and depression.  The doctor opined 
that the veteran was currently considered totally disabled 
due to his ongoing medical and psychiatric problems.  

The medical records from Greenville Memorial Hospital dated 
in August 1999 showed that the veteran complained of 
diarrhea, which he reported was ongoing for three years and 
which had grown worse in the past few days.  A note indicated 
that his history of diarrhea was due to medicine he took.  On 
examination, the abdomen was soft and nontender, without 
organomegaly and with normal bowel sounds.  Vomiting and 
diarrhea were noted.  The clinical impression was that of 
diarrhea, and the veteran was sent home in an improved state.  

On a December 9, 1999 VA gastrointestinal examination, the 
veteran reported having had multiple emergency room visits 
due to his gastrointestinal condition and at least three 
emergency room visits in the past 12 months due to vomiting 
and/or dehydration.  He complained of constant nausea on a 
daily basis and vomiting about twice daily (usually one 
episode was before breakfast and the other episodes were in 
the afternoon or less often at night, between meals).  

The veteran also reported having daily regurgitation prior to 
the initiation of treatment with Prilosec two or three years 
ago, but noted that such had been significantly controlled 
since then.  He stated that he had no significant hematemesis 
in recent years, with a scant drop or two of bright blood 
once every month or two.  He denied having any melena and 
pyrosis.  He reported that he experienced epigastric pain 
about four times a week, which was of variable duration, 
ranging from a few minutes a day to all day long.  

The veteran reported having dysphagia limited to solid foods 
and denied having any trouble swallowing liquids, which he 
said had increased recently to about twice a week.  He denied 
any history of malnutrition and stated that his weight 
fluctuated often in a range from 190 to 215 pounds.  Overall, 
he said that he had not lost weight in recent years and 
denied any history of anemia.  

On examination, the veteran was described as being well 
developed and well nourished.  There was no pallor or other 
signs of anemia.  The examiner reviewed the veteran's 
gastrointestinal studies undertaken at the VA.  The diagnoses 
were those of hiatal hernia and GERD (not complicated by 
peptic esophageal stricture, Barrett's esophagus, etc.).  

In a letter dated in April 2000, the veteran described his 
gastrointestinal condition during service, which he claimed 
had progressively worsened through the years until 1997 when 
his nausea, vomiting, and diarrhea prevented him from working 
any longer.  He claimed that, on only two or three days a 
month, he did not experience severe symptoms.  He stated that 
he remained weak and anemic and was limited in what he could 
do and eat and where he could go.  

The veteran claimed that his weight could fluctuate 15 to 20 
pounds in a month, that he had incapacitating episodes at 
least two or three times a month, and that his reflux was so 
severe that he was unable to sleep at night, bend over, or 
exercise.  He stated that his VA and private doctors were 
unable to find the cause of his condition.  

In an April 2000 decision, the RO assigned a 20 percent 
rating for GERD (also claimed as hypersecretoric gastritis), 
effective on December 9, 1999.  

In a June 2000 letter, the veteran stated that he had been 
informed by the Social Security Administration that he was 
not entitled to a monthly disability check because he did not 
have a sufficient work history.  He maintained that the 
reason for his lack of employment was due to his mental 
condition since service.  He disagreed with the 20 percent 
rating assigned to his GERD, stating that he has had daily 
nausea and diarrhea since service and that his condition had 
become so severe in the past four years that he was now 
housebound and disabled to the point he was unable to work.  
He contended that the treatments he has received for his 
gastrointestinal condition did not help him.  

In November 2000, the Board remanded the case to the RO for 
additional development.  

In January 2001, the RO requested that the Social Security 
Administration (SSA) to provide any records pertaining to a 
disability claim filed by the veteran.  In March 2001, the 
SSA replied that the veteran's claim was denied and that 
there were no medical records in his file.  (Of record is a 
letter dated in August 2000 from the SSA to the veteran, 
informing him that he was not eligible for disability 
benefits because he had not had enough work under the Social 
Security program and that he was found disabled for the 
Supplemental Security Income program even though he was not 
currently entitled to checks due to his wife's earnings.)  

On an April 2001 VA examination, the examiner noted that, in 
addition to reviewing the medical history contained in claims 
file, a two-page handwritten account of multiple 
gastrointestinal symptoms which was brought to the 
examination by the veteran had also been considered.  The 
veteran currently complained of having heartburn daily which 
was worsened by changes in position (such as bending over), 
nausea every morning, and vomiting daily especially in the 
morning.  

The veteran reported that vomiting followed meals relatively 
few times and that, most times, it was unrelated to 
mealtimes.  He noted that, when he did vomit after meals, it 
usually followed ingestion of spicy or greasy foods.  He 
reported having very small volume of hematemesis about five 
times over the past year.  He denied melena.  He reported 
having epigastric pain occurring about once every three days, 
as well as infraumbilical pain daily.  

The veteran added that his weight fluctuated frequently in an 
approximately 15 pound range, with his current weight being 
210 pounds (and his height was noted as 5 feet 11 inches).  
He denied any overall weight loss in the past year or two.  
He complained of dysphagia frequently -- about once every 
other day with solid food -- over the past 20 years.  He 
reported that he had been treated in the emergency room twice 
in the past year or two for dehydration (in April and August 
1999), when he apparently required intravenous hydration for 
a few hours.  He reported having had only partial relief of 
his symptoms with Prilosec daily, which he had been taking 
for GERD symptoms for the past four or five years.  He also 
noted that he had taken medication for nausea and diarrhea.  

On examination, the veteran was well developed and well 
nourished, with no pallor, icterus, or peripheral 
lymphadenopathy.  His abdomen was flat, soft, and nontender, 
without hepatosplenomegaly or other masses.  The diagnoses 
were those of GERD, with symptoms suboptimally controlled 
(disease suboptimally managed at present) and with no 
complications known of esophageal stricture, Barrett's 
esophagus, upper gastrointestinal hemorrhage, etc.; and small 
hiatal hernia.  

The VA examiner commented that the veteran appeared to be 
suffering from a functional gastrointestinal disorder, with 
features both of GERD and irritable bowel syndrome.  It was 
noted that, whereas the veteran's symptoms, as he enumerated 
them, were moderately severe, he did not have objective 
evidence either endoscopically or at biopsies or on clinical 
(physical) examination of significant injury from these 
conditions.  

It was also noted by the examiner that, with the veteran's 
functional gastrointestinal disorder, symptoms could be 
affected by the severity of certain morbidities including 
PTSD (which had been noted in his medical history).  

The VA examiner noted that he was asked to comment on the 
degree of overall incapacity caused by the service-connected 
gastrointestinal disability in terms of the diagnostic 
criteria of either Diagnostic Code 7346 (pertaining to hiatal 
hernia) or Diagnostic Code 7203 (pertaining to stricture of 
the esophagus), whichever was more applicable.  

The VA examiner stated that Diagnostic Code 7203 was not 
applicable and that, in current day practice of 
gastroenterology, the more relevant or appropriate condition 
to evaluate in the veteran's case would be GERD or irritable 
bowel syndrome, rather than hiatal hernia.  

As to the hiatal hernia, it was noted in the veteran's case 
that such was small (as found with contrast radiographic 
evaluation of the upper gastrointestinal tract) and that from 
a clinical management perspective in current day practice -- 
as opposed to a clinician's perspective 10 to 20 years ago -- 
GERD was more emphasized than hiatal hernia, unless the 
hiatal hernia was to be of significant size.  

The VA examiner also stated that the degree of control of 
certain morbidities could affect the variable severity of 
functional gastrointestinal disorders in the same individual 
at various times.  

It was further remarked that the veteran's pharmaceutical 
therapy for GERD/irritable bowel syndrome/etc. had apparently 
not been maximized or, if drug regimens could not be 
maximized due to poor tolerability and adverse reactions, 
then it was not clear whether therapy had been tailored or 
modified adequately.  

In April 2001, the RO received the veteran's application for 
increased compensation based on individual unemployability.  
In that application, the veteran claimed that his service-
connected GERD and irritable bowel syndrome prevented him 
from securing or following any substantially gainful 
occupation and that his conditions affected his full-time 
employment beginning in April 1997.  

In a letter received by the RO in April 2001, the veteran 
contended that the VA examiners refused to address his 
chronic diarrhea problems, which he claimed had prevented him 
from working since 1997.  He contended that his symptoms 
precisely matched the symptoms for irritable bowel syndrome 
(he referred to a leaflet on such condition) and that he 
should be evaluated under criteria for that condition.   

Also, in April 2001, the RO received from the veteran a two-
page statement (which had been dated in February 2001), in 
which he contended that he was totally disabled due to his 
diarrhea.  He also asserted that he had trouble swallowing 
and that his weight fluctuated 20 to 30 pounds in a month.  
He claimed that VA and private medical treatments have failed 
to help his condition.  

In a July 2001 decision, the RO denied the veteran's claim 
for total rating based on individual unemployability due to 
service-connected disability.  By letter in July 2001, the RO 
notified the veteran of the decision.  

In July 2001, the RO informed the veteran about a newly 
enacted law, the Veterans Claims Assistance Act of 2000 
(VCAA) and the duties of the VA pursuant to the law.  

In September 2001, the RO received from the veteran 
additional documents in support of his claim.  The documents 
included those of medical extracts on the effects of 
radiation and uranium exposure on the gastrointestinal 
system, which were listed as nausea, vomiting, diarrhea, 
intestinal cramps, salivation, and dehydration.  (The service 
personnel records showed that the veteran's military 
occupational specialty was nuclear weapons maintenance 
specialist.)  

In a September 2001 decision, the RO denied the veteran's 
claim of service connection for irritable bowel syndrome, 
noting that, although there were some symptoms of diarrhea 
and complaints of crampy abdominal pain in service, the 
service records were otherwise negative for irritable bowel 
syndrome.  By letter in September 2001, the RO notified the 
veteran of the decision.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in April 1998 and April 2000), Statement of 
the Case (in December 1998), Supplemental Statements of the 
Case (in July 1999, April 2000, July 2001, September 2001, 
and October 2001), and through a letter to the veteran in 
July 2001, the RO has notified him of the evidence needed to 
substantiate his claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
VA and private medical centers).  Additionally, the RO has 
provided the veteran with the opportunity for a hearing, 
which was conducted in May 1999 at the RO (in August 2000 he 
canceled his request for a Board hearing).  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's service-connected GERD was evaluated as 10 
percent disabling effective on September 16, 1997 (date of 
receipt of claim for service connection) and as 20 percent 
disabling effective on December 9, 1999 (date of VA 
examination demonstrating that criteria for such rating was 
met).  

Since service connection was established, the veteran's GERD 
has been evaluated under 38 C.F.R. § 4.114, Diagnostic Code 
7304, for gastric ulcer.  

Under this code, a 10 percent rating is warranted for a mild 
gastric ulcer with recurring symptoms once or twice yearly.  
A 20 percent rating is warranted for a moderate gastric ulcer 
with recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration; or with continuous 
moderate manifestations.  

A 40 percent rating is warranted for a moderately severe 
gastric ulcer which is less than severe but with impairment 
of health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  

A 60 percent rating is warranted for a severe gastric ulcer, 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health. 

It is noted that, under 38 C.F.R. § 4.114, Diagnostic Code 
7203, for stricture of the esophagus, a 30 percent rating is 
warranted for moderate stricture of the esophagus; a 50 
percent rating is warranted for severe stricture of the 
esophagus, permitting liquids only; and a 80 percent rating 
is warranted for stricture that permits passage of liquids 
only, with marked impairment of general health.  

It is further noted that under 38 C.F.R. § 4.114, Diagnostic 
Code 7346, for hiatal hernia, a 10 percent evaluation is 
warranted for a hiatal hernia with two or more of the 
symptoms required for a 30 percent evaluation, but of lesser 
severity than is required for that evaluation.  

A 30 percent evaluation requires persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, all of which is productive of a considerable impairment 
of health.  

A 60 percent evaluation requires symptoms of pain, vomiting, 
material weight loss, and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health. 

At the outset, the Board acknowledges the veteran's 
assertions of having daily diarrhea and his contention that 
his overall symptom complex is characteristic of irritable 
bowel syndrome.  

However, as noted previously, the RO in a September 2001 
decision has denied his claim of service connection for 
irritable bowel syndrome, specifically finding that although 
there was some reference to diarrhea complaints in service 
the veteran's condition was not diagnosed as irritable bowel 
syndrome.  

The veteran is currently service-connected for GERD, also 
claimed as hypersecretoric gastritis, which is a condition 
involving the stomach and upper gastrointestinal tract, and 
not the small intestines or colon.  In recognition of this 
distinction, the veteran's service-connected GERD cannot be 
evaluated under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7319, for rating irritable colon syndrome, 
which addresses diarrhea and bowel disturbance as a major 
criteria.  

After a careful review of the record, the Board finds that a 
20 percent rating is warranted for the veteran's service-
connected GERD from the effective date of the grant of 
service connection on September 16, 1997, but that the 
evidence does not demonstrate that his condition meets the 
criteria for a rating in excess of 20 percent at any time 
since the effective date of service connection.   

The medical evidence shows that, for the period covering 
September 16, 1997 to December 9, 1999, the veteran's GERD 
was manifested by a persistent burning sensation in the 
epigastric area and lower abdominal pain.  The medication he 
took for GERD provided some but not total relief.  

On a February 1998 VA examination, the veteran reported 
frequent vomiting with medication providing some relief.  The 
examiner stated that the veteran had reflux symptoms, but no 
evidence of obstruction by way of dysphagia.  

Thereafter, the veteran continued to assert that he was sick 
on a daily basis regarding his gastrointestinal disorder and 
that he was placed on a recommended diet of several small 
meals daily.  He also related that medications provided some 
relief.  He was seen in the emergency room of Greenville 
Hospital twice in 1999 (April and August) for complaints of 
abdominal pain with vomiting of moderate severity.  

A VA doctor in 1999 also remarked that the veteran had 
difficulty with recent abdominal pain and nausea, which were 
refractory to medications.  

The above-described symptoms for the period of September 1997 
to December 1999 demonstrated that the veteran met the 
criteria for a 20 percent rating under Code 7304, in that his 
condition evidenced continuous moderate symptoms of daily 
vomiting and nausea with periodic epigastric and abdominal 
pain, which became severe enough on two occasions to warrant 
a visit to a private emergency room.  Therefore, the 
veteran's claim for a higher rating of 20 percent for GERD is 
granted to the extent indicated hereinabove.  

As to a rating higher than 20 percent for the veteran's GERD, 
there is no evidence that his condition meets the criteria 
for a higher rating under the applicable criteria at any time 
since the effective date of service connection in September 
1997.  There is no evidence that his GERD is moderately 
severe such that his health was impaired by anemia and weight 
loss or that he experienced recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year, as required for a 40 percent rating under Code 
7304.  

In fact, although the veteran claimed his weight fluctuated, 
clinical records show it remained fairly stable within a 
small range.  On a December 1999 VA examination, the veteran 
denied having loss of weight overall in recent years.  He 
also denied any history of anemia, and such was not found on 
examination.  

Although the veteran's GERD symptoms are productive of some 
degree of impairment of health, this is not shown to be 
considerable in the Board's opinion.   It has not been shown 
by the record that he was malnourished or underdeveloped, or 
that GERD symptoms alone have prevented him from working (as 
he claimed).  

As noted at the April 2001 VA examination, the veteran 
described his symptoms as moderately severe, but the VA 
examiner believed there was no objective evidence of 
significant injury from his condition.  

Moreover, there is no evidence that the veteran has had 
moderate stricture of the esophagus, as he claims (he 
reported frequent dysphagia).  The April 2001 VA examiner 
stated there were no complications from stricture.  Thus, a 
30 percent rating under Code 7203 is not warranted.  

Finally, VA studies show that the veteran has a small hiatal 
hernia.  Nevertheless, the objective evidence in the record 
did not show that, due to his hiatal hernia, he experienced 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation.  

The medical evidence revealed complaints of daily 
regurgitation and periodic epigastric pain; however, such 
symptoms are not accompanied by substernal or arm or shoulder 
pain, as required for a 30 percent rating under Code 7346.  

Moreover, there is not considerable impairment of health 
associated with the hiatal hernia, as noted by the April 2001 
VA examiner, which would also be required for a higher rating 
under Code 7346.  

Thus, in regard to a rating in excess of 20 percent from the 
effective date of service connection in September 1997, the 
preponderance of the evidence is against the claim for a 
higher rating for the veteran's GERD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim to 
that extent must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in September 1997.  Fenderson v. West, 12 
Vet. App. 119 (1999).  As noted, the clinical findings show 
that the veteran meets the criteria for a 20 percent rating 
and no more ever since the effective date of service 
connection in September 1997.  

In sum, the veteran's service-connected GERD is 20 percent 
disabling effective September 16, 1997 to December 9, 1999, 
and there is no basis for a higher rating for GERD under any 
code of the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4) since the effective date of service connection in 
September 1997.  



ORDER

A 20 percent rating, effective beginning on September 16, 
1997 through December 8, 1999, for the service-connected GERD 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

A increased rating higher than 20 percent, effective 
beginning on December 9, 1999, for service-connected GERD is 
denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

